DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 1, 5, 6, 12, and 16 are amended; the rejection of the claims traversed; and claims 4, 7 -10, 15, and 17 – 19 are cancelled. Claims 1 – 3, 5, 6, 11 – 14, and 16 are currently pending and an Office action on the merits follows.
Allowable Subject Matter
The indicated allowability of claims 4 – 10 and 15 - 19 is withdrawn in view of the newly discovered reference(s) to Huang and Kim and Park.  Rejections based on the newly cited reference(s) follow.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 3, 5, 6, 11 – 14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 6, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al; (Publication number: US 2003/0090614 A1), hereafter Kim, in view of Xiao HUANG (Publication number: US 2017/0236478 A1), hereafter HUANG.

Regarding claim 1:
	Kim discloses a display device (Kim ABSTRACT; Figure 3 500), comprising:
 	a data driver for outputting image data (Kim Figure 6 185); 
 	a multiplexer connected to the data driver through a driving line (Kim Figure 8 151), the multiplexer including: 
 	a first mux line (Kim Figure 8 – see block selecting signal line for outputting TG1); 
 	a first transistor controlled by charging and discharging of the first mux line (Kim Figure 8 SW1 is controlled by charging and discharging of TG1 as illustrated in Figure 9);
 	a second mux line (Kim Figure 8 – see block selecting signal line for outputting TG2); and 
 	a second transistor controlled by a charging and a discharging of the second mux line (Kim Figure 8 SW2 is controlled by charging and discharging of TG2 as illustrated in Figure 9); 
 	a display panel connected to the multiplexer through a data line (Kim Figure 5 se lcd panel coupled to driving circuits);
 	a gate driver connected to the display panel through a gate line (Kim Figure 5 gate driving circuit 140).
a leveling transistor having a first conduction terminal connected with the first mux line and a second conduction terminal connected with the second mux line.
	However, HUANG discloses a display panel and GOA circuit. More specifically, HUANG discloses a transistor M3 and M4 construed as a leveling transistor whose conduction terminals are disposed between adjacent gate lines such that charge accumulated on the gate line may be shared with an adjacent gate line during sequential scanning, as illustrated in Figures 2 and 3).
	It would have been obvious to modify Kim to include a leveling transistor having a first conduction terminal connected with the first mux line and a second conduction terminal connected with the second mux line, as claimed, because such a modification would be based on use of known techniques to improve similar devices in the same way. More specifically, the gate line of HUANG’s display are comparable control lines applying the block selecting signals in that they are adjacent lines through which signals are applied in a sequential manner. Therefore, it is within the capabilities of one skilled in the art to modify KIM such that the block selecting signal line include a leveling transistor having a first conduction terminal connected with the first mux line and a second conduction terminal connected with the second mux line, as claimed, with the predictable result of increasing a charge efficiency or speed during a sequential application of the block selecting signal.



Regarding claim 5:
	Kim (in view of HUANG) discloses the display device of claim 1, wherein the leveling transistor is controlled by a signal of a leveling line connected to a gate line of the leveling transistor (HUANG Figure 2 – M3 and M4 is controlled by signal applied to gate).

Regarding claim 6:
	Kim (in view of HUANG) discloses the display device of claim 1, wherein when the leveling transistor is turned on by a signal of a leveling line, a gate voltage of the first transistor is transferred to a gate of the second transistor (disclosed by the combination of Kim and HUANG when the signal applied to the block selecting line causes conduction of the transistor M3 and M4; see Figure 8 and 9 of Kim showing application of selecting signals and see also Figure 2 of HUANG).

Regarding claim 12:
	Kim discloses a method of controlling a display device having a multiplexer (Kim ABSTRACT; Figure 8 and 9), comprising: 
 	turning on a first transistor of the multiplexer by charging a voltage of a first mux line (Kim Figure 8 and 9 – application of signal TG1 using block select line to gate of transistor SW1);
 	 turning one a second transistor of the multiplexer by a charging voltage of a second mux line (Kim Figure 8 and 9 – application of signal TG2 using block select line to gate of transistor SW2).
turning on a leveling transistor having a first conduction terminal connected with the first mux line and a second conduction terminal connected with the second mux line.
	However, HUANG discloses a display panel and GOA circuit. More specifically, HUANG discloses a transistor M3 and M4 construed as a leveling transistor whose conduction terminals are disposed between adjacent gate lines such that charge accumulated on the gate line may be shared with an adjacent gate line during sequential scanning, as illustrated in Figures 2 and 3. The transistors are turned on based on application of the scanning signal when applied to gate of the transistor, accordingly).
	It would have been obvious to similarly modify the method of KIM to include turning on a leveling transistor having a first conduction terminal connected with the first mux line and a second conduction terminal connected with the second mux line, as claimed, for those reasons disclosed HUANG and discussed in the rejection of claim 1 above.

Regarding claim 16:
	Kim (in view of HUANG) discloses the method for controlling the display device of claim 12.
Claim(s) 2, 3, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al; (Publication number: US 2003/0090614 A1), hereafter Kim, in view of Xiao HUANG (Publication number: US 2017/0236478 A1), hereafter HUANG, and in view of Park et al; (Publication number: US 2016/0329025 A1), hereafter Park

Regarding claim 2:
	Kim (in view of HUANG) does not disclose the display deice of claim 1, wherein the multiplexer further include: a first capacitor line; a first capacitor having a first electrode connected with the first capacitor line and a second electrode connected with the first mux line; a second capacitor line; and a second capacitor having a first electrode connected with the second capacitor line and a second electrode connected with the second mux line.
	However, Park discloses a display apparatus and driving method thereof. More specifically, Park discloses: 
 	 a first capacitor line (Park Figure 9 SEL1);
 	 a first capacitor having a first electrode connected with the first capacitor line and a second electrode connected with the first mux line (Park Figure 9 capacitor C11 connected between line SEL1 and line connected to gate of TG11);
 a second capacitor line (Park Figure 9 SEL2); and 
 a second capacitor having a first electrode connected with the second capacitor line and a second electrode connected with the second mux line (Park Figure 9 capacitor C12 connected between line SEL2 and gate of TG12).


Regarding claim 3:
Kim (in view of HUANG and Park) discloses the display device of claim 1, wherein a gate voltage of the first transistor is controlled by a charging voltage of the first mux line and a charging voltage of the first capacitor (disclosed by combination as voltage at gate of SW1 is controlled by combination of signal TG1 and signal applied through capacitor C11 as illustrated in Figure 9 of Park), and wherein a gate voltage of the second transistor is controlled by a charging voltage of the second mux line and a charging voltage of the second capacitor (disclosed by combination as voltage at gate of SW2 is controlled by combination of signal TG2 and signal applied through capacitor C12 as illustrated in Figure 9 of Park).



Regarding claim 11:
	Kim (in view of HUANG and Park) discloses the display device of claim 2, wherein the multiplexer further includes a third transistor controlled by a first mux signal transmitted to the first mux line (see Kim Figure 8 Channel CH2 and transistor corresponding to SW1 under the control of signal TG1); and 
 	a fourth transistor controlled by a second mux signal transmitted to the second mux line (see Kim Figure 8 Channel CH2 and transistor corresponding to SW2 under control of signal TG2), and is configured to share a charging voltage of the first capacitor with the first transistor and the third transistor (Park Figure 9 C11 connected between line SEL1 and gate of TG11), and is configured to share a charging voltage of the second capacitor with the second transistor and the fourth transistor (Park Figure 9 C12 connected between line SEL2 and gate of TG12).

Regarding claim 13:
	Kim (in view of HUANG) does not disclose the method for controlling the display device of claim 12, further comprising: charging a first capacitor having a first plate connected with a first capacitor line and a second plate connected with the first mux line.
	However, Park discloses a display apparatus and driving method thereof. More specifically, Park discloses: charging a first capacitor having a first plate connected with a first capacitor line and a second plate connected with the first mux line (Park Figure 9 – charging of capacitor C11 to increase voltage of gate of TG11. The capacitor C11 is connected between line SEL1 and gate of TG11).


Regarding claim 14:
	Kim (in view of HUANG and Park) discloses the method of claim 14 for controlling the display device of claim 13, further comprising: controlling a gate voltage of the first transistor by a charging voltage of the first mux line and a charging voltage of the first capacitor (disclosed by combination since voltage at gate of SW1 is controlled by signal TG1 shown in Kim and signal applied to capacitor C11 as illustrated in Figure 9 of Park).








Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHIR K RAYAN/Examiner, Art Unit 2623